NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KISASI DAVID LIGGINS,                           No. 16-56124

                Plaintiff-Appellant,            D.C. No. 2:12-cv-10982-CJC-SP

 v.
                                                MEMORANDUM*
LEROY D. BACA, Sheriff, individual and
official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Kisasi David Liggins, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional claims arising from his pretrial detention at L.A. County Men’s

Central Jail (“MCJ”). We have jurisdiction under 28 U.S.C. § 1291. We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Liggins’s failure-

to-protect claim because Liggins failed to raise a genuine dispute of material fact

as to whether defendant Prestwich made an intentional decision to reassign

Liggins’s cell or caused Liggins’s injuries. See Castro v. County of Los Angeles,

833 F.3d 1060, 1071 (9th Cir. 2016) (en banc) (setting forth elements of a pretrial

detainee’s Fourteenth Amendment failure-to-protect claim).

      The district court properly granted summary judgment on Liggins’s claim

against defendant Baca in his official capacity because Liggins failed to raise a

triable dispute as to whether any policy or custom of MCJ caused Liggins to suffer

constitutional injuries. See id. at 1073-76 (discussing requirements to establish

municipal liability under Monell v. Department of Social Services, 436 U.S. 658

(1978)); see also Monell, 436 U.S. at 690 n.55 (official capacity suits are “another

way of pleading an action against an entity of which an officer is an agent”).

      We reject as without merit Liggins’s contentions that defendants failed to

provide all relevant discovery.

      We do not consider issues not properly raised before the district court, or

arguments not raised in the opening brief. See Smith v. Marsh, 194 F.3d 1045,

1052 (9th Cir. 1999).

      AFFIRMED.


                                          2                                      16-56124